
	

113 HR 5575 IH: Peaceful Learning Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5575
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Crowley (for himself, Mr. Rangel, Mr. Meeks, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a program to provide grants to carry out
			 projects to reduce railway noise levels that adversely impact schools
			 located in urbanized areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Peaceful Learning Act of 2014.
		2.Definitions
			(a)In generalExcept as otherwise specifically provided, in this Act the definitions in section 5302 of title 49,
			 United States Code, shall apply.
			(b)Additional definitionsIn this Act, the following additional definitions apply:
				(1)Local educational agencyThe term local educational agency has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				(2)Rail operatorThe term rail operator means an owner or operator of a fixed rail public transportation facility.
				(3)Railway noiseThe term railway noise means noise caused by a fixed rail public transportation facility.
				(4)SchoolThe term school means an elementary school or a secondary school (as those terms are defined in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
				3.Railway noise study
			(a)In GeneralThe Secretary of Transportation shall enter into an agreement with the National Academy of Sciences
			 to conduct a study on railway noise in the United States.
			(b)Contents of StudyIn conducting the study, the National Academy of Sciences shall examine—
				(1)the threshold of railway noise at which health begins to be affected;
				(2)the effectiveness of noise abatement programs for railway noise on the property of a school;
				(3)the impacts of railway noise on schools; and
				(4)the noise assessment practices of the Department of Transportation and whether such practices
			 fairly and accurately reflect the burden of noise on communities.
				(c)ReportNot later than 12 months after the date of the agreement entered into under subsection (a), the
			 National Academy of Sciences shall transmit to the Secretary a report on
			 the results of the study. Upon receipt of the report, the Secretary shall
			 transmit a copy of the report to the appropriate committees of Congress.
			4.Noise measurement and exposure systems
			Not later than 12 months after the date of submission of the report under section 3, in
			 consultation with the Administrator of the Environmental Protection Agency
			 and Government, State, and interstate agencies that the Secretary of
			 Transportation considers appropriate, the Secretary shall by regulation—
			(1)establish a single system of measuring railway noise that—
				(A)has a highly reliable relationship between projected railway noise exposure and surveyed reactions
			 of individuals to noise; and
				(B)is applied uniformly in measuring railway noise near urbanized areas;
				(2)establish a single system for determining the exposure of individuals to railway noise in urbanized
			 areas, including noise intensity, duration, frequency, and time of
			 occurrence; and
			(3)based on the findings of the report required under section 3, determine minimum standards for
			 railway noise levels on the property of a school located in an urbanized
			 area.
			5.Noise exposure maps
			(a)Submission and PreparationNot later than 12 months after the date of issuance of regulations under section 4, each rail
			 operator shall submit to the Secretary of Transportation a noise exposure
			 map showing any areas of nonconforming railway noise levels (based on the
			 standards developed under section 4) that—
				(1)adversely impact a school located in an urbanized area; and
				(2)are caused by operations of the rail operator.
				(b)Revised MapsIf a change in the rail operations of a rail operator described in subsection (a) establishes a
			 substantial new nonconforming noise level on the property of a school
			 located in an urbanized area, or significantly reduces nonconforming noise
			 levels on the property of such a school, that is not reflected in the
			 noise exposure map, the rail operator shall submit a revised noise
			 exposure map to the Secretary showing the new nonconforming noise levels
			 or noise level reduction.
			6.Noise compatibility programs
			(a)Program submissionA rail operator that submitted a noise exposure map under section 5 may submit a noise
			 compatibility program to the Secretary of Transportation after—
				(1)consulting with public agencies and planning authorities in the area covered by the map; and
				(2)notice and an opportunity for a public hearing.
				(b)Contents of programA program submitted under subsection (a) shall state the measures the rail operator has taken or
			 proposes to take to reduce existing nonconforming noise levels on the
			 property of a school and prevent creating additional nonconforming noise
			 levels in the area covered by the map. The measures may include
			 constructing barriers or acoustical shielding and soundproofing of schools
			 subject to a nonconforming noise level.
			(c)ApprovalsThe Secretary shall approve or disapprove a program submitted under subsection (a) of this section
			 not later than 180 days after receiving it. The Secretary shall approve
			 the program if the program—
				(1)is reasonably consistent with achieving the goal of reducing nonconforming noise levels on the
			 property of a school and preventing the introduction of additional
			 nonconforming noise levels on the property of a school; and
				(2)provides for necessary revisions because of a revised map submitted under section 5.
				(d)GrantsThe Secretary may incur obligations to make grants from amounts available under section 8 to carry
			 out a project under a part of a noise compatibility program approved under
			 subsection (c). A grant may be made to a rail operator submitting the
			 program to carry out the program directly or in cooperation with—
				(1)a local educational agency of a school that is subject to nonconforming noise levels; or
				(2)a unit of local government in the area surrounding the school that has nonconforming noise levels.
				(e)Federal shareThe Federal share of a project for which a grant is made under subsection (d) is 80 percent of the
			 cost of the project.
			7.Nonadmissibility of noise exposure map and related information as evidenceNo part of a noise exposure map or related information described in section 5 that is submitted to,
			 or prepared by, the Secretary of Transportation and no part of a list of
			 land uses the Secretary identifies as normally compatible with various
			 exposures of individuals to noise may be admitted into evidence or used
			 for any other purpose in a civil action asking for relief for noise
			 resulting from the operation of a fixed rail public transportation
			 facility.
		8.Authorization of appropriationsThere are authorized to be appropriated from the Mass Transit Account of the Highway Trust Fund
			 under section 5338 of title 49, United States Code, such funds as may be
			 necessary to carry out this Act.
		
